Name: Commission Regulation (EC) NoÃ 1451/2005 of 6 September 2005 correcting Regulation (EC) NoÃ 950/2005 setting the export refunds for nuts (shelled almonds, hazelnuts in shell, shelled hazelnuts and walnuts in shell) using system A1
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 7.9.2005 EN Official Journal of the European Union L 230/10 COMMISSION REGULATION (EC) No 1451/2005 of 6 September 2005 correcting Regulation (EC) No 950/2005 setting the export refunds for nuts (shelled almonds, hazelnuts in shell, shelled hazelnuts and walnuts in shell) using system A1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular the third subparagraph of Article 35(3) thereof, Whereas: (1) Commission Regulation (EC) No 950/2005 (2) fixed the export refunds for nuts (shelled almonds, hazelnuts in shell, shelled hazelnuts and walnuts in shell) using system A1. (2) An error has been discovered in the Annex to the draft submitted to the Management Committee for an opinion. Regulation (EC) No 950/2005 should therefore be corrected. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 950/2005, in the first line, 8 September 2005 is replaced by 9 January 2006. Article 2 This Regulation shall enter into force on 7 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 160, 23.6.2005, p. 17.